Citation Nr: 0722838	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 2003, for service connection for photophobia based solely 
on the assertion that there was clear and unmistakable error 
(CUE) in a rating decision of August 18, 1992. 

2.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJD), including as secondary to service-
connected residuals of fracture of left jaw. 

3.  Entitlement to a compensable evaluation for bilateral 
corneal scarring with fine foreign bodies and photophobia.

4.  Whether the October 28, 1991 rating decision, evaluating 
the veteran's lumbosacral strain as 20 percent disabling, was 
based on CUE.

5.  Entitlement to an effective date earlier than March 10, 
2006 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Regional Office (RO) in Hartford, Connecticut, and a June 
2005 rating decision of the RO in Newington, Connecticut, of 
the Department of Veterans Affairs (VA).  Jurisdiction over 
the case was subsequently transferred to the RO in Togus, 
Maine. 

In a March 21, 2005 statement, the veteran withdrew a notice 
of disagreement (NOD) on a claim of CUE in an August 18, 1992 
rating decision that denied service connection for headaches 
due to bilateral corneal scarring with fine foreign bodies.  
In a rating decision issued on March 22, 2005, the RO granted 
separate service connection for headaches and assigned a 
noncompensable evaluation effective December 29, 2003.  
Thereafter, in a March 31, 2005 statement, the veteran 
claimed that the RO committed CUE in not granting service 
connection for headaches in the August 18, 1992 rating 
decision.  In essence, the veteran has raised the issue of 
entitlement to an effective date earlier than December 29, 
2003, for service connection for headaches based on CUE in a 
rating decision of August 18, 1992-which revisits a prior 
determination from the RO.  In the August 2004 rating 
decision mailed to the veteran on August 27, 2004, the RO 
previously found no CUE in the August 18, 1992 decision 
denying service connection for headaches.  In statements 
dated in October 2006 and December 2006, the veteran 
essentially reiterated that he wanted service connection for 
headaches effective June 22, 1991, the date that would have 
been assigned had service connection been granted in the 
August 18, 1992 rating decision.  The August 2004 rating 
decision is final on this issue.  In response to the 
veteran's March 31, 2005 and 2006 statements, the RO should 
notify the veteran that in order to reopen the claim of CUE 
in the August 18, 1992 rating decision with respect to the 
denial of service connection for headaches, the veteran must 
submit new and material evidence.  

Also in the October and December 2006 statements, the veteran 
claimed that the RO committed CUE in evaluating the headaches 
as noncompensable.  The veteran contended that he should be 
assigned a minimum of 10 percent effective June 22, 1991.  
The March 22, 2005 rating decision is final.  Whether the 
March 22, 2005 rating decision, evaluating the veteran's 
headaches as noncompensable, was based on CUE is referred to 
the RO for adjudication.  

In April 2006, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  A transcript of this 
hearing is associated with the claims folders.

Additional evidence has been associated with the claims 
folders since the issuance of the statement of the case (SOC) 
on the CUE issue in March 2005 and the issuance of a 
supplemental statement of the case (SSOC) on the TMJD issue 
in June 2006.  The veteran has waived his right to have this 
evidence initially considered by the RO.  

The issues of (i) entitlement to a compensable evaluation for 
bilateral corneal scarring with fine foreign bodies and 
photophobia, (ii) whether the October 28, 1991 rating 
decision, evaluating the veteran's lumbosacral strain as 20 
percent disabling, was based on CUE, and (iii) entitlement to 
an effective date earlier than March 10, 2006 for the grant 
of service connection for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on August 18, 1992, or that the RO incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim for service connection for photophobia 
would have been manifestly different but for the error.

2.  TMJD was not present in service and is not otherwise 
etiologically related to service or service-connected 
residuals of fracture of left jaw.


CONCLUSIONS OF LAW

1.  The RO decision of August 18, 1992, denying service 
connection for photophobia as a residual of bilateral corneal 
scarring with fine foreign bodies, was not based on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2006).

2.  TMJD was not incurred in or aggravated by active duty, 
nor proximately due to or the result of service-connected 
residuals of fracture of left jaw.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2005, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the TMJD claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service connection secondary to 
service-connected disability.  Finally, the VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2006).  The VCAA notice was issued to the 
veteran prior to the initial adjudication of the TMJD claim 
in June 2005.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the claimed TMJD disability 
in correspondence dated in March 2006.  

The Board further observes that the RO provided the veteran 
with a copy of the June 2005 rating decision, February 2006 
SOC, and June 2006 SSOC, which included a discussion of the 
facts of the TMJD claim and the laws and regulations as well 
as notification of the basis of the decision and a summary of 
the evidence used to reach the decision.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  A VA medical nexus opinion on 
the etiology of the veteran's TMJD is of record.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
TMJD claim.  

As for the claim for an earlier effective date for service 
connection for photophobia based on CUE, the VCAA is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001), the Court held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  The Court in Livesay held that 
CUE claims are not conventional claims, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to the veteran's CUE claim.

Accordingly, the Board will proceed with appellate review.     


CUE in Rating Decision of August 18, 1992 

In an August 18, 1992 rating decision, the RO denied service 
connection for photophobia as there was no specific diagnosis 
for this condition.  The RO further noted that the veteran 
was scheduled for a neurological exam to confirm the 
existence of photophobia and headaches, but the veteran 
failed to report for the exam.  A copy of the rating decision 
with notice of his procedural and appellate rights was mailed 
to him in September 1992.  The veteran did not appeal this 
determination.  The veteran now contends that the decision to 
deny service connection was based on CUE because he was 
indeed diagnosed with photophobia.  

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

The evidence on file at the time of the August 18, 1992 
rating decision consisted of the veteran's service medical 
records and the reports on VA examinations conducted in 
February and June 1992.  The service medical records showed 
that the veteran complained of photophobia in service.  A 
March 1991 record showed a service examiner noted an 
impression of minimal residuals of blast injury that might 
cause a degree of subjective complaints of photophobia.  The 
February 1992 VA examination report showed that after an 
examination, the examiner diagnosed photophobia by history, 
probably secondary to corneal scar in the left eye.  In the 
June 1992 VA examination report, the same examiner related 
that the veteran reported a history of photophobia.  After an 
examination, the examiner provided a diagnosis of bilateral 
corneal scars with fine foreign bodies that might cause 
photophobia and headaches.  It was documented in the claims 
files that the veteran failed to report for a neurological 
examination.  

The laws and regulations pertaining to the establishment of 
service connection for a claimed disability were the same 
then as they are now.  Direct service connection may not be 
granted without medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
At the time of the August 18, 1992 rating decision, the 
medical evidence of record only showed a history of 
photophobia as reported by the veteran.  Thus, no current 
disability was shown at that time.  

To the extent that the veteran is disagreeing with how the RO 
weighed or evaluated the evidence that was of record, the 
Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error; there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


Service Connection for TMJD

The veteran does not contend, nor do the service medical 
records show that his currently diagnosed TMJD was present in 
service.  Rather, the veteran contends that his TMJD 
developed as the result of his service-connected fracture of 
the left jaw. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

There is no competent medical evidence of record that 
indicates that the veteran's TMJD is caused by or aggravated 
by his service-connected fracture of the left jaw.  
The veteran underwent a VA dental and oral examination in 
June 2004 at which time he reported that he had been 
experiencing TMJD for the past year and a half.  The VA 
examiner diagnosed relatively mild symptoms of TMJ 
dysfunction.  After a review of the veteran's medical 
records, the examiner noted that TMJ symptoms could develop 
at any age.  He indicated that he found it difficult to 
correlate the veteran's current symptoms to his in-service 
injury to the jaw in 1988.  There is no competent medical 
opinion to the contrary of the VA examiner's opinion.  The 
veteran submitted articles generated from the Internet that 
discussed TMJD.  These articles, however, do not address the 
particular facts of the veteran's TMJD and relevant medical 
history.  The articles are insufficient to establish the 
required causal relationship between the veteran's TMJD and 
his jaw disability.  As for the veteran's opinion on the 
cause of his TMJD, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is neither 
a medical expert nor does he have specialized knowledge, his 
assertion that a relationship exists between his TMJD and his 
jaw disability cannot constitute competent evidence of such a 
relationship.  Accordingly, service connection for TMJD is 
not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date earlier than December 29, 
2003, for service connection for photophobia based on CUE is 
denied.

Service connection for TMJ, including as secondary to 
service-connected residuals of fracture of left jaw is 
denied.


REMAND

In the April 2007 Informal Hearing Presentation, the 
veteran's representative maintained that the veteran's April 
2005 substantive appeal (VA Form 9) should also be construed 
as an NOD with the RO's "assignment" of a noncompensable 
evaluation for photophobia in the March 2005 rating decision.  
In that rating action, the RO actually expanded service 
connection of bilateral corneal scarring with fine foreign 
bodies to include photophobia.  Thus, separate service 
connection is not in effect for photophobia.  Nevertheless, 
it is clear from a series of statements from the veteran that 
he disagrees with the disability rating assigned his overall 
eye disability [bilateral corneal scarring with fine foreign 
bodies and photophobia], which he only refers to as 
photophobia.  Therefore, the Board will construe the April 
2005 substantive appeal as a timely NOD with the March 2005 
rating decision that assigned a noncompensable evaluation for 
the veteran's overall eye disability notwithstanding a 
subsequent rating decision rendered in February 2007, which 
was reportedly based on an increased rating claim filed on 
March 10, 2006.  [The Board only found statements filed March 
10, 2006 that referred to the TMJD issue and a claim for 
dependency.]  Accordingly, the veteran is entitled to an SOC 
on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that, where a notice of disagreement is 
filed with a claim and no SOC has been issued, the Board 
should remand, not refer, that issue to the RO to issue an 
SOC).  

In a November 2006 rating decision, the RO found no revision 
was warranted in the initial evaluation of 20 percent for the 
veteran's service-connected lumbosacral strain.  In a 
November 2006 statement, the veteran expressed disagreement 
with this decision.  In the November 2006 rating decision, 
the RO also granted service connection for post-traumatic 
stress disorder (PTSD) also claimed as anxiety and 
depression, and assigned a 50 percent disability rating 
effective March 10, 2006.  In a December 2006 statement, the 
veteran expressed disagreement with the effective date 
assigned the grant of service connection.  Accordingly, the 
veteran is entitled to an SOC on these issues as well.

In addition, while this case is in remand status, the RO 
should ensure that all notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) is 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Please ensure that the veteran has 
been provided all the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please furnish the veteran with an 
SOC on the following issues:  (1) 
entitlement to a compensable evaluation 
for bilateral corneal scarring with fine 
foreign bodies and photophobia, (2) 
whether the October 28, 1991 rating 
decision, evaluating the veteran's 
lumbosacral strain as 20 percent 
disabling, was based on CUE, and (3) 
entitlement to an effective date earlier 
than March 10, 2006 for the grant of 
service connection for PTSD.  The veteran 
should be given notice of his appeal 
rights.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


